PER CURIAM:
Robert Hayes appeals the district court’s order dismissing as frivolous his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hayes v. Bd. of Election, No. CA-05-1699-1-AMD (D. Md. filed July 7, 2005 & entered July 8, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.